74 L. Ed. 2d 983
103 S. Ct. 769
459 U.S. 1136
Timothy William UNDERWOOD, petitioner,v.CALIFORNIA
No. 82-5448
Supreme Court of the United States
January 10, 1983

On petition for writ of certiorari to the Court of Appeal of California, Fourth Appellate District.
The petition for a writ of certiorari is denied.
Justice BLACKMUN, with whom Justice BRENNAN and Justice MARSHALL join, dissenting.


1
For the reasons set forth in the dissenting opinion in Holloway v. Florida, 449 U.S. 905, 101 S. Ct. 281, 66 L. Ed. 2d 137 (1980), I would grant the petition for certiorari and afford this case plenary consideration.  See also Spaziano v. Florida, 454 U.S. 1037 and 1041, 102 S. Ct. 581 and 583, 70 L. Ed. 2d 484 (1981) (dissenting opinions).